324 F.2d 954
HUMBLE OIL & REFINING COMPANY, Appellant,v.S. S.BAY BELLE, Appellee.James McCONNELL, trading as McConnell Fuel Oil Co., andCarmen Santonello, trading as Santell LinenService, Appellants,v.STEAM SHIP JOHN A. MESECK, Appellee.
Nos. 9137, 9138.
United States Court of Appeals Fourth Circuit.
Argued Nov. 20, 1963.Decided Dec. 2, 1963.

Marvin C. Wahl, Baltimore, Md.  (Wahl & Wahl, Solomon B. Levin, Baltimore, Md., and Warren, Chasan, Leyner & Holland, Jersey City, N.J., on brief), for appellants.
Samuel D. Slade, Philadelphia, Pa.  (David H. Rosenbluth, Gilbert W. Oswald, Stradley, Ronon, Stevens & Young, Philadelphia, Pa., and Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., on brief), for appellees.
Before HAYNSWORTH and BRYAN, Circuit Judges, and BARKSDALE, District judge.
PER CURIAM.


1
For the reasons set forth in its opinion filed herein, 215 F. Supp. 72 (1963), the judgment of the District Court in this case is affirmed.


2
Affirmed.